Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/25/2022 has been entered.
Status of Claims
Claims 33-42 are currently under examination. 
Priority
Applicant's claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to China 201811454057.3, filed 11/30/2018, is acknowledged. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Applicant's claim for the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to PCT/CN2019/076511, filed 02/28/2019, is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) documents submitted on 02/16/2022 have been checked and the documents are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Withdrawn Objections/Rejections
The objections of claims 38-42 are withdrawn in view of Applicants’ arguments (on page 9) and/or amendments which are not changing the scope of the claims therefore not changing the subject matter already found allowable in the previous office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 33-42 are allowed.
After full consideration, the IDS documents have been found to present nothing which would affect the conditions of allowance of the claims as presented in the Quayle Office Action  filed 02/18/2022.
The cited IDS patent No 1 Hirohata et al. (USPN 20150245776 A1) is directed to a blood vessel analysis apparatus and method to use it with the identification of regional blood vessel morphology index and blood flow volume index. However, Hirohata fails to disclose the limitations “along time series, the plurality of feature times are sequentially t1, t2, ..., tq; along the axial direction of the target region blood vessel, the first cross-section functions corresponding to the first cross-section models at each position 1, 2, ...,r from a proximal end to a distal end of the target region blood vessel are d1, d2, ..., dr; establishing a first cross-section matrix A according to a correspondence relationship between the first cross-section function, and the feature time and the position,  
    PNG
    media_image1.png
    102
    216
    media_image1.png
    Greyscale
 wherein, Arq is the first cross-section function, dr corresponding to the first cross-section model at the feature time tq, at the position r of the target region blood vessel;             
                q
                =
                r
                 
                o
                r
                 
                q
                ≠
                r
            
        , and, q and r are positive integers;” and “establishing a second cross-section matrix at different scales, wherein, the scale is the distance between two adjacent positions; the scale includes a first scale, a second scale, ..., an nth scale; establishing a second difference function between the second cross-section functions corresponding to two adjacent positions of the target region blood vessels at different scales, along the column direction, according to the second cross-section matrix at each scale;” as claimed in the independent claims.
The cited IDS patent No 2 Belleville et al. (USPN 20170071486 A1) is directed to a method for equilizing the pressure of a distal intravascular pressure device and aortic pressure device for the measurement of FFR for the detection of stenosis. However, Belleville fails to disclose the limitations “along time series, the plurality of feature times are sequentially t1, t2, ..., tq; along the axial direction of the target region blood vessel, the first cross-section functions corresponding to the first cross-section models at each position 1, 2, ...,r from a proximal end to a distal end of the target region blood vessel are d1, d2, ..., dr; establishing a first cross-section matrix A according to a correspondence relationship between the first cross-section function, and the feature time and the position,  
    PNG
    media_image1.png
    102
    216
    media_image1.png
    Greyscale
 wherein, Arq is the first cross-section function, dr corresponding to the first cross-section model at the feature time tq, at the position r of the target region blood vessel;             
                q
                =
                r
                 
                o
                r
                 
                q
                ≠
                r
            
        , and, q and r are positive integers;” and “establishing a second cross-section matrix at different scales, wherein, the scale is the distance between two adjacent positions; the scale includes a first scale, a second scale, ..., an nth scale; establishing a second difference function between the second cross-section functions corresponding to two adjacent positions of the target region blood vessels at different scales, along the column direction, according to the second cross-section matrix at each scale;” as claimed in the independent claims.
The cited IDS foreign patent No 1 Pulse Medical Imaging Tech Shanghai Co LTD (CN 108742587 A) is from the same inventors and Assignee published within the grace period from the priority date of the instant application, therefore does not qualify as prior art.
The cited IDS foreign patent No 2 Noskowicz et al. / Florence Medical LTD (WO01/13779) is directed to a method and system for identifying stenosis with their locations and characterization using pressure measurements published after the effective filing date of the instant application but filed prior the effective filing date of the instant applicant.  However, Noskowicz fails to disclose the limitations “along time series, the plurality of feature times are sequentially t1, t2, ..., tq; along the axial direction of the target region blood vessel, the first cross-section functions corresponding to the first cross-section models at each position 1, 2, ...,r from a proximal end to a distal end of the target region blood vessel are d1, d2, ..., dr; establishing a first cross-section matrix A according to a correspondence relationship between the first cross-section function, and the feature time and the position,  
    PNG
    media_image1.png
    102
    216
    media_image1.png
    Greyscale
 wherein, Arq is the first cross-section function, dr corresponding to the first cross-section model at the feature time tq, at the position r of the target region blood vessel;             
                q
                =
                r
                 
                o
                r
                 
                q
                ≠
                r
            
        , and, q and r are positive integers;” and “establishing a second cross-section matrix at different scales, wherein, the scale is the distance between two adjacent positions; the scale includes a first scale, a second scale, ..., an nth scale; establishing a second difference function between the second cross-section functions corresponding to two adjacent positions of the target region blood vessels at different scales, along the column direction, according to the second cross-section matrix at each scale;” as claimed in the independent claims.
The cited IDS foreign patent No 3 Philips Image guided therapy Corp. (JP 2018503419 A) is directed to apparatus and methods for interactive cardiac test data analysis for evaluating and providing a 3D graphical representation of the heart including the graphical representation of the cardiac test data. However, Philips Image guided therapy Corp. fails to disclose the limitations “along time series, the plurality of feature times are sequentially t1, t2, ..., tq; along the axial direction of the target region blood vessel, the first cross-section functions corresponding to the first cross-section models at each position 1, 2, ...,r from a proximal end to a distal end of the target region blood vessel are d1, d2, ..., dr; establishing a first cross-section matrix A according to a correspondence relationship between the first cross-section function, and the feature time and the position,  
    PNG
    media_image1.png
    102
    216
    media_image1.png
    Greyscale
 wherein, Arq is the first cross-section function, dr corresponding to the first cross-section model at the feature time tq, at the position r of the target region blood vessel;             
                q
                =
                r
                 
                o
                r
                 
                q
                ≠
                r
            
        , and, q and r are positive integers;” and “establishing a second cross-section matrix at different scales, wherein, the scale is the distance between two adjacent positions; the scale includes a first scale, a second scale, ..., an nth scale; establishing a second difference function between the second cross-section functions corresponding to two adjacent positions of the target region blood vessels at different scales, along the column direction, according to the second cross-section matrix at each scale;” as claimed in the independent claims.
The cited IDS foreign patent No 4 Pulse Medical Imaging Tech Shanghai Co LTD (CN 108717874 A) is from the same inventors and Assignee published within the grace period from the priority date of the instant application, therefore does not qualify as prior art.
Therefore, all considered references cited within the IDS are found failing to disclose  at least the specific limitations “along time series, the plurality of feature times are sequentially t1, t2, ..., tq; along the axial direction of the target region blood vessel, the first cross-section functions corresponding to the first cross-section models at each position 1, 2, ...,r from a proximal end to a distal end of the target region blood vessel are d1, d2, ..., dr; establishing a first cross-section matrix A according to a correspondence relationship between the first cross-section function, and the feature time and the position,  
    PNG
    media_image1.png
    102
    216
    media_image1.png
    Greyscale
 wherein, Arq is the first cross-section function, dr corresponding to the first cross-section model at the feature time tq, at the position r of the target region blood vessel;             
                q
                =
                r
                 
                o
                r
                 
                q
                ≠
                r
            
        , and, q and r are positive integers;” and “establishing a second cross-section matrix at different scales, wherein, the scale is the distance between two adjacent positions; the scale includes a first scale, a second scale, ..., an nth scale; establishing a second difference function between the second cross-section functions corresponding to two adjacent positions of the target region blood vessels at different scales, along the column direction, according to the second cross-section matrix at each scale;” and cannot be combined with other references to disclose all the claim limitations recited in the instant claims. Therefore, these IDS references are insufficient to reject the instant claims either by themselves or in combination.
The claims 33-42 remain allowable for the same reasons as set forth in the Quayle Office Action  filed 02/18/2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M MEHL whose telephone number is (571)272-0572. The examiner can normally be reached Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M RAYMOND can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK M MEHL/Examiner, Art Unit 3793                                                                                                                                                                                                        
/COLIN T. SAKAMOTO/Primary Examiner, Art Unit 3793